Pee Cubiam.
1. An accusation alleging that the accused “did unlawfully have, control and possess spirituous, vinous, malted and fermented liquors, and alcoholic compounds” sufficiently states the offense. Park’s Ann. Code, § 448 (b); Brown v. State, 8 Ga. App. 691 (1) (70 S. E. 40); Lewis v. State, 17 Ga. App. 445 (1) (87 S. E. 709); Harris v. State, 21 Ga. App. 796 (95 S. E. 321).
2. The further averment that such liquors were not pure alcohol to be used for medicinal, mechanical or scientific purposes, nor wine to be used for sacramental purposes, was mere surplusage. McAdams v. State, 9 Ga. App. 166 (2) (70 S. E. 893).
3. Where an accusation, duly filed in the city court of Camilla, alleged that it was “founded on the affidavit of the prosecutor, A. C. Strickland, dated 13th day of September, 1924,” and on the back of it was the entry, “Prosecutor, A. C. Strickland,” and there was a warrant of record in the case, with an affidavit as described in the a.ccusation, charging the accused with the offense of “misdemeanor,” a demurrer to the accusation, on the ground that “the name of the real prosecutor in the case does not appear upon same as such,” was properly overruled. Ga. L. 1905, p. 189, sec. 27 (act creating city court of Camilla); Williams v. State, 107 Ga. 693 (1) (33 S. E. 641); Griffith v. State, 3 Ga. App. 476 (1) (60 S. E. 277).
4. The court did not err in failing to charge the law of alibi. Hendrix v. State, 24 Ga. App. 56 (1) (100 S. E. 55).
5. The .other special grounds of the motion for a new trial are without merit.
6. The verdict was authorized by the evidence.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur. Luke, J., dissents.

Britt W. Davis, for plaintiff in error.
Charles Watt Jr., solicitor, contra.